DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
This application is allowed because the prior art fails to teach or disclose the claimed invention.  While there is related prior art, as provided herewith on the PTO form 892, the prior art fells to provide the method of controlling an elevator as taught and claimed in the present invention.  Specifically, the prior art fails to disclose elevator including a method for controlling an elevator comprising: a first step in which the car is on a landing with car doors open for loading and/or unloading the car; a second step in which it is determined whether the car doors are fully closed or the car doors are not fully open after the loading and/or unloading is completed, completed; a third step in which the total actual axial mass F£act hanging from the traction sheave is measured; a fourth step in which a stalling limit total minimum axial mass F£min hanging from the traction sheave is determined; a fifth step in which reopening of the car doors is checked, whereby if the car doors are reopened, then return to the first step, else, continue to the next step; a sixth step in which start of the elevator is permitted; and a seventh step in which the total actual axial mass F£act measured in the third step is compared with the stalling limit total minimum axial mass F£min determined in the fourth step, whereby if the total actual axial mass F£act measured in the third step is equal to or greater than the stalling limit total minimum axial mass F£min determined in the fourth step, then normal run of the elevator car to the next landing is permitted, else, the elevator is stopped.  Since the method of controlling the elevator is not found in the prior art, the present invention is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
8/11/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837